DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Species A (claims 1, 3-6, 9-12, and 14-15) in the reply filed on 2-17-2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-6, 9-12, 14, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oota (US 2013/0003306).
[claim 1] A package structure (fig. 13) for power devices, comprising: a heat dissipation insulating substrate (resin body 20 and components embedded therein, fig. 13, element 20 labeling is best shown in fig. 12), comprising a first  (top) surface and a second (bottom) surface which are opposite to each other; a plurality of power devices 
 [claim 4] The package structure for power devices according to claim 1, wherein the at least one plateau is monolithically formed or thermally contact with the heat dissipation baseplate or the heat dissipation insulating substrate (41 is part of 40, fig. 13).
[claim 5] The package structure for power devices according to claim 1, wherein a sectional shape of each of the at least one plateau is a trapezoidal shape, a triangular shape, a circular shape or a rectangular shape (41 is a trapezoidal shape, fig. 13).
[claim 6] The package structure for power devices according to claim 1, wherein at least one of the plurality of power devices is coupled to the first surface in a flip-chip bonding manner (requiring the power devices to be formed in a flip-chip bonding manner invoke the Product-by-Process doctrine.  Product-by-process limitations are not limited by the manipulations of the recited steps, only the structure implied by the steps (MPEP 2113).  Specifically requiring the power device 31 to be formed via a flip-chip process does not appear to structurally distinguish the invention over the resulting 
[claim 9] The package structure for power devices according to claim 1, wherein the heat dissipation insulating substrate comprises a direct bonded copper (DBC) ceramic substrate, a direct plating copper (DPC) ceramic substrate, an insulated metal substrate (IMS) or a printed circuit board (PCB) [0041].
[claim 10] The package structure for power devices according to claim 1, wherein the thermal interface layer comprises a thermal grease [0048], sintered silver (Ag) or a eutectic solder.
[claim 11] A package structure (fig. 13) for power devices, comprising: a heat dissipation insulating substrate (resin body 20 and components embedded therein, fig. 13, element 20 labeling is best shown in fig. 12), comprising a first (top) surface and a second (bottom) surface which are opposite to each other, a plurality of power devices (31, fig. 13, [0042]), coupled to the first surface of the heat dissipation insulating substrate (fig. 13); a heat dissipation baseplate (40, fig. 13), disposed at the second surface of the heat dissipation insulating substrate; and a thermal interface layer (52, fig. 13, [0048]), respectively contacting with and disposed between the second surface of the heat dissipation insulating substrate and the heat dissipation baseplate (fig. 13), wherein a minimum thickness of the thermal interface layer within a projected area of the plurality of power devices (e.g. minimum thickness of 52 is the smallest thickness just above the flat surface of the plateau 41 and below 31, fig. 13) is less than a thickness thereof outside the projected area of the plurality of power devices (e.g. thickness of 52 on the sidewall of the plateau 41, fig. 13).
[claim 12] The package structure for power devices according to claim 11, wherein a surface of at least one of the heat dissipation baseplate and the heat dissipation insulating substrate contacting with the thermal interface layer has at least one plateau (41, fig. 13), and the at least one plateau is at least disposed within the projected area of the plurality of power devices (area under 31, fig. 13).
[claim 14] The package structure for power devices according to claim 12, wherein the at least one plateau is monolithically formed or thermally contact with the heat dissipation baseplate or the heat dissipation insulating substrate (fig. 13).
[claim 15] The package structure for power devices according to claim 11, wherein the thermal interface layer comprises a thermal grease [0048], sintered Ag or a eutectic solder.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oota (US 2013/0003306).
Oota discloses the device of claim 1 but does not expressly disclose that an area ratio of the at least one plateau occupying the surface of the heat 
Nevertheless it would have been obvious to one of ordinary skill in the art at the time the invention was made to have used claimed area ratio to have produced a workable heat dissipation structure and since it has been held that where the general conditions of a claim are disclosed in prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  It also been held that the normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.  In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).  The claimed range is a result-effective variable since increasing the ratio of the plateau to the heat dissipation baseplate or heat dissipation insulating substrate would increase the thermal conductivity.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMAR MOVVA whose telephone number is (571)272-9009.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMAR MOVVA/Primary Examiner, Art Unit 2898